Citation Nr: 0931062	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-19 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veteran's 
Affairs (VA) nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The Veteran had recognized Philippine service from October 
1942 to November 1945.  He died in May 1986; the appellant is 
his surviving spouse.  This matter comes to the Board of 
Veterans' Appeals (Board) from an August 2007 determination 
of the Manila, the Republic of the Philippines VA Regional 
Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's Philippine service does not qualify as 
requisite service to confer eligibility to the appellant for 
VA nonservice-connected death pension benefits.


CONCLUSION OF LAW

The Veteran's period of service does not meet the basic 
service eligibility requirements to entitle the appellant to 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
107, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.40 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the Court 
held that, in claims where it is necessary to first establish 
Veteran status, proper VCAA notice must be tailored to also 
inform claimants of the information or evidence necessary to 
prove the element of Veteran status, what information the 
appellant is responsible for providing, and what information 
VA will seek to obtain concerning that element.

The appellant was not properly advised of VA's duties to 
notify and assist in the development of her claim prior to 
its initial adjudication.  A February 2008 letter explained 
the evidence necessary to substantiate the claim for 
nonservice-connected death pension (namely, that the Veteran 
had qualifying service to confer eligibility for death 
pension benefits), the evidence VA was responsible for 
providing, and the evidence she was responsible for 
providing.  The letter also explained what information or 
evidence she should submit to verify her deceased spouse's 
military service, including the opportunity to submit 
official U.S. documentation of service as evidence to 
establish veteran status.  Thereafter, the claim was 
readjudicated.  The appellant is not prejudiced by any notice 
deficiency, including in timing, earlier in the process.  

The RO sought certification of the appellant's deceased 
spouse's military service.  She has not submitted any further 
evidence suggesting that re-certification of her spouse's 
service is necessary.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

II.  Eligibility for VA Nonservice-Connected Death Pension 
Benefits

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces, shall not be deemed to 
have been active military service for the purposes of 
nonservice-connected death pension.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.

In the case at hand, the service department verified that the 
Veteran had recognized guerrilla service from October 1942 to 
November 1945.  The service department's decision on such a 
matter is conclusive and binding upon VA.  VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  

The law under 38 U.S.C.A. § 107(a) and the implementing 
regulation, 38 C.F.R. § 3.40, specifically excludes service 
such as the Veteran's for purposes of entitlement to 
nonservice-connected death pension benefits.  Cacalda v. 
Brown, 9 Vet. App. 261 265 (1996) (per curiam).  
Consequently, the Board finds that there is no legal basis 
for the appellant's claim for nonservice-connected death 
pension.  As the law is dispositive, the claim is denied 
because of lack of legal entitlement.  38 U.S.C.A. §107(a); 
38 C.F.R. § 3.40; Quiban v. Veterans Admin., 928 F. 2d 1154, 
1158 (D.C. Cir. 1991) reh'g denied (July 18, 1991) (upholding 
the constitutionality of 38 U.S.C.A. § 107(a)).


ORDER

The appellant does not have basic eligibility for VA 
nonservice-connected death benefits, and the appeal is 
denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


